MURDOCK, Justice
(concurring in the result).
I cannot agree with the statement in the main opinion that the record contained “no substantial evidence that Blythe was an agent of North River.” 59 So.3d at 12 (emphasis added). As to the issue of actual agency, it is enough to reach the conclusion that the summary judgment in favor of Overton and Waldrop was inappropriate that we are able to state that the record before the trial court did contain substantial evidence that Blythe was not an actual agent of North River.